UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-6090



JOSEPH P. SMITH,

                                             Petitioner - Appellant,

            versus

ED BANKS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-560-5-H)


Submitted:    February 27, 1996             Decided:   March 19, 1996


Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Joseph P. Smith, Appellant Pro Se. Rebecca Kendrick Cleveland,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Smith v.
Banks, No. CA-95-560-5-H (E.D.N.C. Dec. 22, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2